 



EXHIBIT 10.48

Agreement on Short Message Service Cooperation

Party A: Guangdong Mobile Communications Corporation
Party B: Beijing SINA Internet Information Services Co., Ltd.

Guandong Mobile Communications Corporation (hereinafter referred to as “Party
A”) is a network operator approved by the competent authority in charge of
information industry under the State Council, mainly engaged in providing mobile
network telephone service (including voice message, data and multimedia) to the
general public within Guangdong Province.

Beijing SINA Internet Information Services Co., Ltd. (hereinafter referred to as
“Party B”) uses wireless interconnections as its major platform to provide a
range of mobile message services to customers who can access the Internet via
mobile terminal or PCs.

To fully bring into play each party’s advantage in its respective service area
and to provide Monternet short-message service to “GoTone” and “M-Zone” and
“Shenzhouxing” subscribers in Guangdong and other subscribers permitted by Party
A, the parties hereby conclude the following agreement with respect to
short-message service cooperation based on the principles of equal benefit,
advantage sharing and mutual development.

Article 1 Contents of Cooperation Project



1)   As a provider of the short-messaging platform, Party A shall provide
networking channels to Party B with compensation.   2)   Party B shall use Party
A’s short-messaging system to provide the following information and application
services to Party A’s “GoTone” and “M-Zone” and “Shenzhouxing” subscribers, and
other subscribers permitted by Party A. Party B shall, according to subscribers’
subscription, provide timely information services with quality to subscribers.  
3)   Party A shall use its billing and business supporting system to provide
Party B with billing and fee collection service. Service fees collected shall be
shared by both parties.

Article 2 Party A’s Rights and Obligations



1)   Party A shall have the right to verify operation license for internet
information services or operation license for telecom value-added services,
credit certificate, business license, source of information, bank account and
other materials relating to the normal operation of business provided by Party
B.   2)   Party A shall provide short-message service to the short-message
gateway provided by Party B, and shall be responsible for providing Party B with
short-message gateway and short-message traffic volume control. Party A shall
have the right to timely adjust short-message traffic volume according to its
short-message center’s capacity.   3)   Any expansion of Party B’s business or
its application to alter its business must be subject to Party A’s review within
10 days upon submission of related materials by Party B.   4)   Party A shall
have the ownership of its mobile phone users and the right to learn the truth
about Party B’s business and have the right to request Party B to provide Party
A with customer information, business profile, log and statistics relating to
Party B’s Monternet

 



--------------------------------------------------------------------------------



 



    services.   5)   Party A shall have the right to stipulate management
regulations of the Monternet services, performance examining items, and
standards and documentation of customer services that Party B shall comply with
and implement according to Party A’s requests. Party A shall carry out examines
on Party B’s performance according to the above-mentioned management
regulations. Party A shall reward or penalize Party B accordingly in accordance
with such evaluation results, details included in Measures for Evaluation,
Rewards and Penalty of Guangdong Monternet SMS SPs. Party B shall develop its
Monternet business in accordance with the customer service requirements of Party
A and any complaint against Party B shall be approached with reference to
Guangdong Administrative Regulations on Monternet Customer Services.   6)  
Party A shall provide Party B with a system to identify and verify user
registration and log-on information, which system shall be connected with Party
B’s content service system, and the subscriber data recorded by such system
shall be the controlling information on the subscribers’ using of Party B’s
services.   7)   Party A shall provide Party B with a customer service number
for the customer to make complaint and enquire calls. And Party A’s customer
service center shall be the party to make final confirmation and distribution of
Monternet customer service problems, Party B’s customer service personnel or
customer service system shall assist Party A to analyze and deal with customers’
business-related complaints and enquiries. Party A shall have the right to
forward to Party B customer enquiries and complaints caused by non-network
communication problems arising from such business. Party A shall be liable for
such customer enquires and complaints caused by network communication problems.
  8)   Party A shall collect the service fee from subscribers for Party B based
on Party A’s billing information.   9)   Party A shall provide Party B with the
traffic volume information of the short-messages sent via the short-message
gateway used by Party B. Such traffic volume information shall be the basis for
the settlement of short-message service fee.   10)   Party A shall have the
right to verify the profit forecast of the parties provided by Party B to Party
A prior to the commence of the service.   11)   Party A and Party B may jointly
engage in marketing and customer advertisement. Party A shall have the right to
request Party B to identify the brand of “MONTERNET” upon Party A’s examination
and approval. In the event that Party B’s promotion and advertisement involves
Party A’s corporate name and other brand specifications, it shall be subject to
Party A’s prior examination and approval.

Article 3 Party B’s Rights and Obligations



1)   Party B shall provide Party A with true and reliable operation license for
internet information services or operation license for telecom value-added
services, credit certificate, business license, source of information and bank
account and other materials relating to the normal operation of business, and
guarantee that the billing for such information services complies with relevant
regulations of the state pricing authority.   2)   Party B shall comply with
relevant state policies, laws, decrees in regard to telecommunication and
internet information. Party B shall ensure the information content

 



--------------------------------------------------------------------------------



 



    provided by it not to violate relevant state laws, regulations and policies,
and ensure not to use Party A’s system deliver nine categories of illegal
information listed in Information Source Networking Information Safety and
Security Liability Statement (Appendix 4). Party B shall be responsible for
filtering the information content provided to subscribers (including the
information content edited by subscribers via Party B’s websites), and
eliminating each sort of unhealthy or illegal information.   3)   In the event
that Party A receives customers complaints with respect to transmitting illegal
information, Party B shall furnish Party A’s customer service department its
preliminary response within 2 hours and find out the reasons within one working
day, and Party B shall be responsible for immediately ceasing transmitting
illegal information.   4)   Party B shall verify subscribers’ true identity and
display calling number along with the short-message, and no anonymous
short-message or short-message with only nick name displayed shall be delivered
to other subscribers’ mobile telephone (except chatting business of virtual
community).   5)   Party B shall strictly control any function of group
short-message service provided by it and ensure a piece of short-message can be
delivered to at most 1-2 calling numbers.   6)   During the term of this
Agreement, Party B shall not, through either channel and on either level of
business, communicate to third parties Party A’s mobile data application
business. Party B shall establish a separate database for Party A’s mobile
subscribers (135-139), which is separated from the subscribers of the third
parties. Party B shall not, by means of any sort of business (including
short-message chatting, edited short-message and delivering short-message via
internet, etc.) and at its own discretion, realize disguised connection between
Monternet business and the third party.   7)   Within the term of this
Agreement, Party B shall not deliver advertisement or other irrelevant
information to subscribers. Any expansion or alternation of Party B’s business
shall be subject to Party A’s review and approval, and be verified by Party A’s
billing examination. Party B shall duly furnish Party A the business materials
that need to be accepted by Party B.   8)   Within the term of this Agreement,
Party B shall furnish Party A, according to Party A’s requirement, a report with
the data including status of subscriber development, subscriber classification,
subscriber using customs, and business forecast, etc., and duly transfer Party A
the subscribers materials necessary for managing such business, and ensure that
Party A’s subscriber database is upgraded. Party A shall keep such information
confidential in according with Article 6 “Confidential Clause”. Party B shall be
responsible for providing system to keep a log and shall keep historical records
for at least one month.   9)   Party B shall ensure that subscribers are well
aware of the price, content and the means by which such services are provided
prior to the subscribers accept each service provided.   10)   On the basis of
the principle of voluntaries, Party B shall obtain subscriber’s consent prior to
Party B providing its services, and shall, according to subscribers’
customization requirements, provide subscribers with duly information service
with correct quality and quantity.   11)   Party B shall comply with and
implement Party A’s management regulations, standards and documentation of
customer service with respect to Monternet business, and accept Party A’s
inspection and supervision. If Party B withdraws from providing Monternet
service for whatever reason (including compulsory withdraws in Party A’s
examination), Party B shall be responsible for providing a one-month grace
period, within which Party B shall continue

 



--------------------------------------------------------------------------------



 



    providing its service and make an announcement of ceasing service on its
website (WWW/WAP) or through other channels.   12)   Party B shall be
responsible for handling customer enquiries and complaints that are not caused
by internet gateway, and establish effective channels for complaints to which
Party A’s customer services center can forward the complaints. Party B shall
assume the ultimate liability to customer for those customer complaints for
which neither Party A nor Party B can reasonably explain.   13)   Party B shall
be responsible for include the characters of collecting service fee to each
message submitted according to format required by Party A.   14)   Party B shall
be solely liable for tax payment on its profit.   15)   Party A shall issue a
formal invoice to Party A for such information service fee collected from Party
A.   16)   Party B shall actively engage itself in marketing and customer
promotion. The content of Party B’s promotion and advertisement shall include
the “MONTERNET” brand as required by Party A.   17)   Within 6 months after the
entry into force of this Agreement, Party B shall not, in Guangdong Province,
conduct the same or similar short-message business listed in the Appendix of
this Agreement with the third party.

Article 4 Maintenance Responsibilities



1)   Responsibilities for maintenance of the parties shall be divided at the
point where the parties’ equipments connect; each Party shall perform its
respective obligations to ensure the normal operation of its business.   2)  
Detailed responsibilities of the parties are listed in Appendix 1 hereto.

Article 5 Billing and Settlement



1)   Party A shall be entitled to the transmission fee arising from subscribers’
or Party B’s using of short-message function. And Party A shall jointly share
the service fees paid by subscribers with Party B based on a certain ratio.  
2)   If subscribers refuse to pay the service fees due to the quality of Party
B’s service, such unpaid sum shall be deducted from Party B’s service fees.  
3)   In case Party B fails to include the characters of collecting service fee
to each message submitted according to format required, Party A shall not
include such sum in the services fees collected for Party B and Party B shall be
solely liable for any consequence arising therefrom.   4)   Detailed method for
billing and settlement is set forth in Appendix 2 hereto.

Article 6 Confidentiality



1)   Both parties shall be responsible to keep confidential all the customer
materials obtained from such services.   2)   Proprietary information received
by one Party from the other Party (the “Disclosing Party”) that is developed,
created, discovered or learned by the Disclosing Party, or transferred to the
Disclosing Party, and is of commercial value to the business of the Disclosing
Party, including but not limited to relevant commercial secret, computer
program, design techniques, idea, know-how, process, data, business and product
development plan, customer information

 



--------------------------------------------------------------------------------



 



    relating to the business of the Disclosing Party and other information, or
confidential information that the Disclosing Party receives from another party,
shall remain the property of the Disclosing Party, the other Party shall keep
confidential any and all proprietary information, and without prior written
consent of the Disclosing Party, shall not use or disclose such proprietary
information to any individual or entity, except for the purpose of normal
performance of the obligations hereunder.   3)   Both parties shall be
responsible to keep confidential this cooperation and the terms and conditions
of this Agreement. Without prior written consent of the other Party, neither
Party shall disclose to any third party details of the cooperation between the
parties and the terms and conditions of this Agreement.

Article 7 Breach of Agreement



1)   If this Agreement cannot be performed due to any Party’s violation of this
Agreement, the other Party shall have the right to terminate this Agreement.  
2)   If any party breaches any obligations under this Agreement and incurs bad
social impact or economic losses to the other party, the other party shall have
the right to hold the party in breach responsible for such breach, requires the
party in breach to reverse such impact and make corresponding compensations, and
to terminate this Agreement.

Article 8 Force Majeure

Any party hereto shall not be held responsible for the other party’s economic
losses or the failure or delay to perform all or any part of this Agreement due
to force majeure events that could not be predicted and the result of which
cannot be controlled or prevented. However, the party affected by such force
majeure events shall promptly provide the other party with written notice of
such occurrence and, within 15 days thereafter, send a valid certificate issued
by the relevant authority explaining the details of such events and the reason
for its failure or delay to perform all or any part of this Agreement. Both
parties shall negotiate the performance or termination of this Agreement
according to the degree of impact on the performance hereof caused by such
events.

Article 9 Amendment or Modification



  1)   During the cooperation between the Parties, relevant business management
requirements and relevant customer management requirements stipulated by Party A
for the Monternet shall be incorporated as a supplement hereto. If there is any
conflict between the provisions of this Agreement and the management
requirements, the management requirements shall prevail. Both parties agree to
negotiate on the conflicting provisions, and execute a supplemental agreement.  
  2)   If any party hereof intends to modify or terminate this Agreement, it
shall provide written notice to the other party at least 15 days prior thereto.
Notice in oral form shall be invalid. Any dispute arising from the termination
of this Agreement shall be negotiated in order to reach a resolution between the
parties.     3)   Any issues not included in this Agreement shall, upon
agreement through amicable negotiations between the parties, be included as a
written supplement hereto.     4)   This Agreement shall be governed by the laws
of the People’s Republic of China. If the Parties hereto fail to resolve dispute
by negotiation, either Party may file an action in

 



--------------------------------------------------------------------------------



 



      front of the court of the place where Party A is located.     5)   This
Agreement shall enter into force after being signed by the representatives of
the Parties and affixed with the official seal of the Parties; the term hereof
shall be two years, which is renewable upon agreement by both Party A and Party
B through consultation.     6)   This Agreement and its Appendixes are made into
four counterparts, every two for each party, all with equal legal effect.

Appendix 1: Maintenance Responsibilities
Appendix 2: Billing and Settlement
Appendix 3: Company Information
Appendix 4: Information Source Networking Information Safety and Security
Liability Statement

Party A: Guangdong Mobile Communications Corporation
Authorized Representative: /S/
Date: March 23, 2004

Party B: Beijing SINA Internet Information Services Co., Ltd.
Authorized Representative: /S/
Date: March 23, 2004

 



--------------------------------------------------------------------------------



 



Appendix 1: Maintenance Responsibilities

A. Diagram of the Maintenance Sections:

(DIAGRAM) [f06806f0680600.gif]

Translation

¶ÌÏûÏ¢Íø1Ø Short message gateway —— —

ÒÆ¶¯1/4Æ·ÑÖÐÐÄ Mobile charging center —— —

¶ÌÏûÏ¢ÖÐÐÄ Short message center —— —

ÒÒ·1/2 Party B —— —

1«Íø£¨°üÀ¨internet DDN µÈ£© Public net (including internet¡¢DDN) —— —

1/4×·1/2ÄÚ2¿Íø Intranet of Party A —— —

ÆäËû·1/2Ê1/2 Other ways —— —

ÓÃ»§ÉêÇë User application —— —

×øÏ¯Ì¨ Customer service center —— —

ÓÃ»§ÊÖ»ú User’s mobile —— —

1/4×·1/2ÔðÈÎ Party A’s obligation —— —

ÒÒ·1/2ÔðÈÎ Party B’s obligation —— —

B. Party A’s Rights and Obligations



1)   Party A shall contribute necessary software and hardware required by its
short-message system.   2)   Party A shall assist Party B to connect Party B’s
server to its short-message gateway.   3)   Party A shall be responsible for
providing Party B with the relevant technical agreement specifications and
interface technical specifications.

 



--------------------------------------------------------------------------------



 



4)   Party A shall be responsible for maintaining the normal operation of the
network telecommunications, and assume responsibility for network problems not
caused by Party B. Party A shall reserve his right to restrict delivery of any
mass of short-messages abnormal and overloaded, which may impact upon the
operation safety and security of Party A’s network.   5)   Party A shall provide
Party B with the statistics for the information traffic volume through the
telecommunications channel used by Party B, and ensure the reliability and
timeliness of such statistics data, and assume responsibilities for any damages
caused thereby.   6)   Party A shall notify Party B in advance for any
transmission interruption caused by testing, maintenance or other foreseeable
reasons, including the reason, time and period of such transmission
interruption.   7)   Party A shall ensure to immediately notify Party B for any
transmission interruption caused by unforeseeable reasons such as gateway
problem or other problems.

C. Party B’s Rights and Obligations



1)   Party B shall be responsible for construction and maintenance of its own
“information service” system, including all hardware equipment, system testing,
activation, system maintenance, daily service management, marketing promotion
and expenses that relate to such business.   2)   Party B shall be responsible
for the connection Party B’s system and Party A’s short-message gateway, and
expenses for the application, lease and maintenance of relevant
telecommunication lines.   3)   Party B shall be responsible for editing, review
and composition of the information it provides, and ensure that the information
is timely, exact, true, reliable and legal, and assume corresponding liabilities
thereto.   4)   Party B shall be responsible for establishing the website column
“Monternet – My Service”. After the customers log in such website, the
“Monternet – My Service” column shall be displayed at remarkable place of the
webpage. The items of the column shall include the list of all services
customized for such subscriber at such website, and following each specific
service list provide the function of enquiry and withdraw of such service. The
set-up of the customization interface during customizing short-message shall
make convenient for customers to know the items and services provided by SP, and
the clear and specific billing standards shall be stipulated and include at
least verifying, adding, deleting, modifying, checking out and other basic
service functions; following the success of subscribers’ customizing service,
the system shall prompt the subscriber that “this service has been added to
‘Monternet-My Service’ column, if you want to enquiry or withdraw this service,
please click ‘Monternet-My Service’.   5)   Party B shall ensure that the
testing, activation and modification of its system would not be carried out at
busy hours of Party A’s business. The works that may seriously impact
subscribers shall be conducted at late night. Party B shall ensure the above
mentioned works would not affect the normal operation of Party A’s network and
assume corresponding liabilities for any damages caused thereby to Party A’s
network system.   6)   Party B shall make prior notice to Party A in writing for
the testing, activation and modification of its system, and notify subscribers
of the same through effective means such as email, advertisement or short
message upon Party A’s confirmation thereof, and shall reduce

 



--------------------------------------------------------------------------------



 



    the impact on subscribers to the minimum degree.   7)   During the
cooperation, Party B shall observe Party A’s emergency adjustment to the volume
of short-message for the purpose to ensure the normal and stable operation of
short-message services.   8)   Party B undertakes not to create any overload
traffic volume that may harm to safety and security of the network when
transmitting short-messages to Party A’s communication platform.   9)   Party B
shall provide 7-days-a-week and 24-hours-a-day system maintenance.

 



--------------------------------------------------------------------------------



 



Appendix 2: Billing and Settlement



1)   With respect to the local service, Party B shall include the characters of
collecting service fee to each message submitted according to Party A’s unified
format requirements.   2)   The means of payment of information fee is: Party A
shall charge the subscribers service fee RMB 0.10 Yuan/message for uplink
messages, and charge Party B service fee RMB 0.05-0.08 Yuan/message for
ill-balance downlink messages as follows:

                              Mobile-terminated                 (MT) short
message     Charge Standard     Calculation     flow (usage/month)    
(Yuan/usage)     X= (MT-MO) usage/month                      
Less than 100,000
      0.08       X×0.08, at least RMB 2000 Yuan                      
100,000 to 300,000
      0.07       (X-100,000) ×0.07+100,000×0.08                      
300,000 to 1,000,000
      0.06       (X-300,000) ×0.06+200,000×0.07-100,000×0.08                    
 

              (X-1,000,000) ×0.05    

              +    
Exceeding 1,000,000
      0.05       700,000×0.06+200,000×0.07+100,000×0.08                    



i)   All MT short messages are free of charge during the testing period.   ii)  
Party B may be entitled to the lowest Fee principal for MT short messages in the
first three months of the service, i.e., RMB 2000 Yuan per month.   3)   Range
of Service Fee   i)   Minimum: no lower than the cost price, exclusive of
special services.   ii)   Maximum:       Not higher than 2 Yuan/usage for those
short messages charged by usage;       30 Yuan per month at most for those
monthly based packet services;       The total service fee shall be 30 Yuan per
month at most for those subscribed services charged by usage;       Some special
services with high costs shall be applied separately.   iii)   Free services  
    Service introduction, MT customer service messages;       MT messages for
password delivery;       Instruction messages related to prices, subscription
confirmation, customer service hotline, subscription cancel, and etc.   iv)  
Price adjustment on service fee shall be conducted at least six months away from
the previous one.   4)   Fee principals for monthly subscription based service  
    Regarding monthly subscription based SMS services, Party B may charge
customers one month fee if the period of its service provided to customer
exceeds 15 days but less than a month. It shall not charge customers when and if
the period of its services provided to customer is less than 15 days. Following
is specific principals:

 



--------------------------------------------------------------------------------



 



i)   Users shall not be charged in the first month if such monthly subscription
based service is provided by Party B after the 15th day of the month;   ii)  
Users shall not be charged in the first month if they subscribe the monthly
subscription based SMS service after the 20th day of the month.       Meanwhile,
Party B shall send such monthly subscription based SMS billing to internet
gateway 72 hours after the subscriptions had fulfilled the fee principals; and
subscribers shall not be charged if they cancel the subscription during such
period.   5)   Party A and Party B shall share SMS service fees on a 15:85 basis
and Party A shall collect Party B’s portion of fees from subscribers for the
latter.   6)   Billing for such services fee shall based on the daily successful
translation record provided by Party A to Party B. Settlement will be one month
after the actual delivery of the services.   7)   The parties hereto shall, on
the 15th of each settlement month, jointly review and check the due and actual
service fee of previous month, and conduct settlement before the 25th of each
settlement month upon confirmation.   8)   In case of any dissent over statistic
data between both parties, statistics of Party A shall prevail where the
deviation is no more than 6 %; otherwise the parties hereto shall re-check the
data and approach reasonably, and such recheck shall be conducted within
3 working days after the settlement related data being available, or otherwise
will be deemed as invalid.   9)   Party A shall conduct settlement on message
service fee with Party B on the date specified by the Management Method, and
Party A has the right to refuse such settlement in the event that Party B fails
to pay breach penalty and others related expenses promptly.

 



--------------------------------------------------------------------------------



 



Appendix 3: Company Information




1.   Company’s Name in Full: Beijing SINA Internet Information Services Co.,
Ltd.
Legal representative: Wang Yan
Address: Floor 18, Building C, Soho, No.88 Jianguomen Road, Chaoyang District,
Beijing 100022,PRC
Tel: 010-65665009   2.   License No.: ICP Certificate No.: Jing ICP 000007
Valid period: From April 30th, 2002 to December 29th, 2005
Issued by: Beijing Communication Administration Bureau   3.   License Serial No.
of bank account opening: 0939140
Name: Beijing SINA Internet Information Services Co., Ltd.
Account No.:1587865910001
Accounting Bank: China Merchant Bank Shuangyushu Branch
Issuing Bank: Bank of China   4.   Customer service (7×24hrs)
E-mail: gzkf@staff.sina.com.cn
Person in-charge: Yang Hongcai
Contact Tel (Mobile phone, not to be changed during the cooperation):
13826421332
Website: sms.sina.com.cn
  5.   Internet Access: SMS/WAP : sms/wap
Place: Provincial Center IOD platform/gateway provided by Asiainfo.

 



--------------------------------------------------------------------------------



 



Appendix 4: Information Source Networking Information Safety and Security
Liability Statement

     Information source Accountability Company accesses into China Mobile
Internet (CMNET) or short-message gateway (including short-message information
platform IOD, short-message center) of Guangdong Mobile Communications
Corporation, and guarantees to abide by the following regulations:



1)   Observe relevant law, administrative regulations and management regulations
of the country; strictly implement information safety and security management
stipulations.   2)   Shall not use China Mobile Internet (CMNET) or
short-message gateway (including short-message information platform IOD,
short-message center) for any illegal or criminal activities that may harm to
national security, or disclose national secretes; shall not use China Mobile
Internet (CMNET) or short-message gateway (including short-message information
platform IOD, short-message center) to compose, refer, copy and transmit any
information that may violate constitution and law, hamper public security ,
disrupt national unification, disrupt solidarity of the nationalities, or any
pornographic or violent information; shall not use China Mobile Internet
(CMNET) or short-message gateway (including short-message information platform
IOD, short-message center) to transmit any information that may contain any of
the following:



i)   be against the basic principles established by the constitutional law;  
ii)   jeopardize state security, betray national secretes, subvert national
political power, disrupt national unification;   iii)   harm to national glory
and benefit;   iv)   incite hatred or discrimination of nationalities, disrupt
solidarity of the nationalities;   v)   disrupt national religious policies,
advocate heresy and superstition;   vi)   spread rumors, disturb social order,
disrupt social stability;   vii)   spread obscenity, pornography, gamble
violence, homicide, terrorism, or solicit a crime;   viii)   insult and slander
others, infringe other’s legal rights and benefits;   ix)   contain other items
that are prohibited by laws and administration regulations.

If any above mentioned illegal or criminal activities and harmful information is
found, measures must be immediately taken to suppress, and report to relevant
competent authorities in time.



3)   The information provided by information source Accountability Company must
be compliance with relevant state intellectual property regulations.   4)   The
information source accountability company shall establish effective information
security and confidentiality management system and technical safeguard measures,
and accept the management, supervision and inspection of relevant competent
authorities.   5)   If any violation on above provisions, Guangdong Mobile
Communications Corporation shall have the right to take measure shut access
channel of relevant information source; meanwhile, hold the accountability
company for such violation, and terminate the cooperation with such
accountability company. Guangdong Mobile Communications Corporation shall keep
this Liability Statement.

 



--------------------------------------------------------------------------------



 



Accountability Company: Beijing SINA Internet Information Services Co., Ltd.
Person In Charge: (signature & seal)
Date: March 23, 2004

 